Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed July 19, 2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Jones, which teaches the amended limitations of wherein the first translation axis extends longitudinally through the first worm gear, wherein the second translation axis extends longitudinally through the second worm gear, and wherein the first translation axis and the second translation axis are substantially coaxial such that the first blade and the second blade move along a straight path toward and away from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0317137 to Predick et al. in view of U.S. Patent Pub. No. 2016/0317137 to Jones et al. 
As to Claim 1, Predick discloses a retractor (10, Figs. 1-5, [0044-0045]. The retractor (10) comprises a first blade (60b), a first translation mechanism (63) that translates the first blade (60b) about a first translation axis (about axis through 37, Fig. 3), wherein the first translation mechanism comprises a first worm gear [0058], a second blade (60c), a second translation mechanism (63) that translates the second blade (60c) about a second translation axis (about axis through 37, Fig. 3), wherein the second translation mechanism comprises a second worm gear [0058], wherein the first blade is configured to translate independently of the second blade (each individual blade assembly includes an angulation system [0057-0058]).
As to Claim 4, Predick discloses a retractor wherein the first blade (60b) and the second blade (60c) are symmetrical about a longitudinal axis of the retractor (Figs. 1-3, [0057]).
As to Claim 5, Predick discloses a retractor further comprising a third blade (60a, [0057]). 
As to Claim 6, Predick discloses a retractor wherein at least one of the first, second, and third blades is a curved blade (seen in Figs. 2-3, [0057]). 
As to Claim 7, Predick discloses a retractor wherein the first blade, the second blade, and the third blade form a circular lumen (lumen seen interior of blades seen in Fig. 2).
As to Claim 8, Predick discloses a retractor further comprising a third translation mechanism (63) that translates the third blade (60a) about a third translation axis (about axis through 37, Fig. 3).
As to Claim 9, Predick discloses a retractor wherein the third translation mechanism comprises a worm gear [0058].
As to Claim 15, Predick discloses a method of using a retractor [0011] that comprises making an incision in a tissue of a body [0043], inserting the retractor (10), and translating the first blade [0058].  
As to Claim 17, Predick discloses a method of using a retractor further comprising translating the second blade (60c) independently [0057-0058].
As to Claims 1, 4-9, 15, and 17, Predick discloses the claimed invention except for wherein the first translation axis extends longitudinally through the first worm gear, wherein the second translation axis extends longitudinally through the second worm gear, wherein the first translation axis and the second translation axis are substantially coaxial such that the first blade and the second blade move along a straight path toward and away from each other.
Jones discloses a retractor (20, Fig. 1) including first and second worm gears (62, first and second worm gears for first and second blades 40, [0061], Fig. 5), wherein a first translation axis extends longitudinally through the first worm gear (in direction of arrow 12, Fig. 5), wherein the second translation axis extends longitudinally through the second worm gear (in direction of arrow 12, Fig. 5), wherein the first translation axis and the second translation axis are substantially coaxial (along axis indicated by 12, Fig. 6a) such that the first blade (40) and the second blade (40) move along a straight path toward and away from each other [0061-0063] in order to allow for coupling and subsequent adjustment of first and second blades [0061].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor of Predick with the worm gear modification of Jones in order to allow for coupling and subsequent adjustment of first and second blades


Claims 2, 3, 10-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0317137 to Predick et al. in view of U.S. Patent Pub. No. 2016/0317137 to Jones et al. in view of U.S. Patent Pub. No. 2011/0245431 to Baudouin et al. 
As to Claims 12, 14, and 19, Predick discloses a retractor wherein the first blade is configured to translate along a connection (described in [0059] and Fig. 5) and wherein translating the first blade (60b) comprises translating the first blade along a connection (described in [0059] and Fig. 5).
As to Claims 2, 3, 10-14, 16, and 18-20, Predick and Jones disclose the claimed invention except for a first pivot mechanism that tilts the first blade about a first tilt axis, a second pivot mechanism that tilts the second blade about a second tilt axis, a third pivot mechanism that tilts the third blade about a third tilt axis, wherein the first blade, the second blade, and the third blade are configured to tilt, wherein the connection is a dovetail connection, wherein the retractor is radiolucent, wherein inserting the retractor comprises inserting the retractor over a dilator, pivoting the first blade, and a kit comprising at least one dilator, wherein the retractor is configured to slide over the dilator toward the facet joint.
Baudouin discloses a retractor (100, Fig. 1) including a first pivot mechanism (416) that tilts the first blade (110) about a first tilt axis [0205-0207], a second pivot mechanism (416) that tilts the second blade (112) about a second tilt axis [0205-0207], a third pivot mechanism (416) that tilts the third blade (108) about a third tilt axis [0205-0207], wherein the first blade (110), the second blade (112), and the third blade (108) are configured to tilt [0205-0207], wherein the connection is a dovetail connection (at 913b, [0288]), wherein the retractor is radiolucent [0195-0196], wherein inserting the retractor comprises inserting the retractor over a dilator (described in [0234]), pivoting the first blade [0205-0207], and a kit comprising at least one dilator [0234], wherein the retractor is configured to slide over the dilator toward the facet joint [0234] in order to allow for adjustment of the blades in multiple planes [0007] and to allow for positioning of the retractor through a patient’s skin to the desired surgical site [0234]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor of Predick and Jones with the pivot and dilator modification of Baudouin in order to allow for adjustment of the blades in multiple planes and to allow for positioning of the retractor through a patient’s skin to the desired surgical site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775